Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00055-CV

                                     EX PARTE D.A.P.

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 20-07-00125-CVK
                         Honorable Russell Wilson, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s
September 15, 2020 expunction order is reversed, and judgment is rendered in favor of the
appellant, the Texas Department of Public Safety. See TEX. R. APP. P. 42.1(a)(2)(A). Consistent
with parties’ agreement, costs are assessed against the appellee, D.A.P.

       SIGNED March 3, 2021.


                                               _________________________________
                                               Irene Rios, Justice